NO. 07-08-0171-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                   JUNE 5, 2009
                          ______________________________

                       JAMES DOUGLAS SLAGLE, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

            FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

                 NO. 18727-C; HONORABLE ANA ESTEVEZ, JUDGE
                       _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


       Appellant James Douglas Slagle appeals from his conviction by jury of sexual

assault and the trial court’s sentence of twelve years’ confinement in the Institutional

Division of the Texas Department of Criminal Justice. Appellant's attorney has filed a brief

in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967) and In re Schulman, 252 S.W.3d 403 (Tex.Crim.App. 2008) and certifies that there

are no non-frivolous issues to appeal. Agreeing with appointed counsel’s conclusion the
record fails to show any arguably meritorious issue that could support the appeal, we affirm

the trial court’s judgment.


       Appellant was charged by indictment with sexual assault.1       The indictment also

contained a second count for burglary of a habitation with intent to commit sexual assault.

Appellant plead not guilty. The evidence at trial showed that during the late evening or

early morning hours of February 7, 2008, a female victim, sleeping in her bed in her

apartment, awakened to find a man on top of her. Appellant was a friend of the victim’s

brother, and she identified him as her assailant. She testified she recognized his voice

when he spoke and recognized his figure as he left her bedroom. A sexual assault nurse

examiner testified she found minor injuries to the victim consistent with forced penetration.

No physical evidence tied appellant to the attack.


       Appellant later gave a recorded statement to police, denying he had assaulted the

victim. Appellant told police he had engaged in consensual intercourse with the victim two

weeks before. During her testimony, the victim denied any consensual relationship with

appellant. He did not testify at trial, but presented the testimony of a friend who said

appellant was in a nearby apartment at the time of the assault. Other witnesses also

testified appellant was in the nearby apartment at various times during the evening.




       1
        See Tex. Penal Code Ann. § 22.011 (Vernon 2005). This is a second degree
felony punishable by imprisonment for any term of not more than 20 years or less than 2
years and a fine not to exceed $10,000. Tex. Penal Code Ann. § 12.33 (Vernon 2003).

                                             2
        The jury found appellant guilty of sexual assault and sentenced him to imprisonment

for a term of twelve years. The trial court certified appellant’s right of appeal and this

appeal followed.


       Thereafter, appellant's appointed appellate counsel filed a motion to withdraw and

a brief in support pursuant to Anders in which she certifies that she has diligently reviewed

the record and, in her professional opinion, under the controlling authorities and facts of the

case, there is no reversible error or legitimate ground on which a non-frivolous appeal can

arguably be predicated. The brief discusses in detail the procedural history of this case and

the events at trial. Counsel discusses the applicable law and sets forth the reasons she

believes there are no arguably meritorious issues on which to appeal. Counsel has certified

that a copy of the Anders brief and motion to withdraw have been served on appellant, and

that counsel has advised appellant of his right to review the record and file a pro se

response. Johnson v. State, 885 S.W.2d 641, 645 (Tex.App.–Waco 1994, pet. ref'd). By

letter, this Court also notified appellant of his opportunity to submit a response to the Anders

brief and motion to withdraw filed by his counsel. Appellant has not filed a response.


       In conformity with the standards set out by the United States Supreme Court, we will

not rule on the motion to withdraw until we have independently examined the record in each

matter. Nichols v. State, 954 S.W.2d 83, 86 (Tex.App.–San Antonio 1997, no pet.). If this

Court determines the appeal has merit, we will remand it to the trial court for appointment

of new counsel. Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.1991).




                                               3
       In her brief, appellate counsel discusses several grounds on which a meritorious

appeal might lie. Counsel first addresses potential issues concerning the factual sufficiency

of the evidence to support appellant’s conviction. We agree the record does not support

an arguably meritorious contention with regard to the jury’s resolution of the conflicting

testimony.


       Secondly, counsel notes potential abuse of discretion by the trial court in allowing the

introduction into evidence of the record of the victim’s 911 call. We review a trial court’s

decision to admit or exclude evidence under an abuse of discretion standard. Shuffield v.

State, 189 S.W.3d 782, 793 (Tex.Crim.App. 2006). The trial court abuses its discretion only

when the decision lies “outside the zone of reasonable disagreement.” Walters v. State,

247 S.W.3d 204, 217 (Tex.Crim.App. 2007).         After a complete review of the record, we

agree with appellate counsel that the ground identified does not arguably support an

appeal.


       Lastly, counsel identifies the possibility that appellant might argue he had received

ineffective assistance of counsel at trial because counsel allowed appellant’s recorded

statement to be admitted into evidence without objection. See Strickland v. Washington,

466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984) and Hernandez v. State, 726 S.W.2d
53, 57 (Tex.Crim.App. 1986) (establishing standard for ineffective assistance of counsel).

We agree with counsel that the record contains no support for such a contention.




                                              4
          We note also we see no appealable issues with regard to appellant’s assessed

punishment.      The jury assessed punishment at twelve years of confinement in the

Institutional Division of the Texas Department of Criminal Justice, a term within the

permissible range. See Tex. Penal Code Ann. § 22.011 (Vernon 2005); Tex. Penal Code

Ann. § 12.33 (Vernon 2003). It is the general rule that a sentence within the proper range

of punishment will not be disturbed on appeal. Jackson v. State, 680 S.W.2d 809, 814

(Tex.Crim.App. 1984); Rodriguez v. State, 917 S.W.2d 90, 92 (Tex.App.–Amarillo 1996, pet.

ref’d).


          Our review convinces us that appellate counsel conducted a complete review of the

record. We have also made an independent examination of the entire record to determine

whether there are any arguable grounds which might support the appeal from appellant’s

conviction and sentence. We agree the record presents no meritorious grounds for review.

Accordingly, we grant counsel's motion to withdraw2 and affirm the judgment of the trial

court.




                                                  James T. Campbell
                                                       Justice


Do not publish.




          2
         Counsel shall, within five days after the opinion is handed down, send her client
 a copy of the opinion and judgment, along with notification of the defendant’s right to file
 a pro se petition for discretionary review. Tex. R. App. P. 48.4.

                                              5